DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses a scheduling node comprising: communication circuitry configured to exchange signals with a radio node; processing circuitry communicatively connected to the communication circuitry, wherein the processing circuitry is configured to configure the radio node for sub-subframe- based semi-persistent scheduling (SPS); wherein to configure the radio node for the sub-subframe-based SPS, the processing circuitry is configured to transmit, to the radio node via the communication circuitry, an SPS configuration message that indicates a pattern of sub-subframes in which a resource allocation for the radio node repeats.

Claim 2 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein the processing circuitry is further configured to configure the pattern of sub-subframes in which the resource allocation repeats according to a number of sub-subframes equal to a number of subframes in which a subframe-based resource allocation repeats.

Claim 3 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein a plurality of the sub-subframes fit within a duration of a single subframe, and the SPS configuration message indicates the pattern in which the resource allocation repeats by indicating to which of the plurality of the sub-subframes the resource allocation applies.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses, wherein the processing circuitry is further configured to randomly select the plurality of the sub-subframes to which the resource allocation applies.

Claim 5 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein the processing circuitry is further configured to transmit Hybrid Automatic Repeat Request (HARQ) feedback to the radio node on a sub- subframe short Physical Downlink Control Channel (sPDCCH). 17
Claim 6 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein the processing circuitry is further configured to receive a bitmap representing previous sub-subframes of the sub-subframe-based SPS, each bit of the bitmap indicating whether or not retransmission of a previous transmission on a corresponding sub-subframe is requested from the radio node.

Claim 7 is  rejected on the ground of 6 double patenting as being unpatentable over claim 42 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein the processing circuitry is further configured to transmit, to the radio node via a sub-subframe sPDCCH, an SPS activation message instructing the radio node to activate SPS for sub-subframe-based SPS according to the SPS configuration message, wherein the SPS activation message comprises the resource allocation.

Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses, wherein the SPS activation message further instructs the radio node to transmit acknowledgement of the SPS activation message in a starting sub- subframe of the SPS.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein the SPS activation message further instructs the radio node to transmit acknowledgement of the SPS activation message in one of the sub- subframes after a starting sub-subframe of the SPS.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein the processing circuitry is further configured to scramble each of a plurality of SPDSCH transmissions comprising the resource allocation with an identifier of the radio node or an identifier of a different radio node based on whether the sPDSCH transmission is intended for the radio node or the different radio node, respectively.

Claim 11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein the processing circuitry is further configured to scramble each of a plurality of cyclic redundancy check (CRC) codes corresponding to respective sSPDSCH transmissions comprising the resource allocation with an identifier of the radio node or an identifier of a different radio node based on whether the sPDSCH transmission corresponding to the CRC code is intended for the radio node or the different radio node, respectively.

Claim 12 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses a method, implemented by a scheduling node of a wireless communication network, the method comprising: configuring a radio node for sub-subframe-based semi-persistent scheduling (SPS); wherein the configuring comprises transmitting, to the radio node, an SPS configuration message that indicates a pattern of sub-subframes in which a resource allocation for the radio node repeats.

Claim 13 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 56 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses a radio node comprising: communication circuitry configured to exchange signals with a scheduling node; processing circuitry communicatively coupled to the communication circuitry, wherein the processing circuitry is configured to: receive a semi-persistent scheduling (SPS) configuration message from the scheduling node via the communication circuitry, the SPS configuration message indicating a pattern of sub-subframes in which a resource allocation for the radio node repeats; and configure the radio node for sub-subframe-based SPS according to the SPS configuration message.
Claim 14 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein the processing circuitry is further configured to determine that the pattern of sub-subframes in which the resource allocation for the radio node repeats is according to a number of sub-subframes equal to a number of subframes in which a subframe-based resource allocation repeats responsive to a period field of the SPS configuration message being unspecified. 

Claim 15 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses, wherein a plurality of the sub-subframes fit within a duration of a single subframe, and the SPS configuration message indicates the pattern in which the resource allocation repeats by indicating to which of the plurality of sub-subframes the resource allocation applies.
Claim 16 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses, wherein the processing circuitry is further configured to receive Hybrid Automatic Repeat Request (HARQ) feedback from the scheduling node via the communication circuitry on a sub-subframe short Physical Downlink Control Channel (sPDCCH).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein the processing circuitry is further configured to receive a bitmap representing previous sub-subframes of the sub-subframe-based SPS, each bit of the bitmap indicating whether or not retransmission of a previous transmission from the radio node to the scheduling node on a corresponding sub-subframe is requested.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses, wherein the processing circuitry is further configured to receive an SPS activation message via the communication circuitry on a sub-subframe sPDCCH, wherein the SPS activation message instructs the radio node to activate SPS for sub- subframe-based SPS according to the SPS configuration message and comprises the resource allocation.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein the SPS activation message further instructs the radio node to transmit acknowledgement of the SPS activation message in a starting sub- subframe.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses, wherein the SPS activation message further instructs the radio node to transmit acknowledgement of the SPS activation message in a sub-subframe after a starting sub-subframe. 

Claim 21 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 53 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein the processing circuitry is further configured to: receive a sub-subframe sPDSCH transmission scrambled with an identifier of the radio node; and descramble the sub-subframe sPDSCH transmission using the identifier of the radio node.
Claim 22 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 53 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses wherein the processing circuitry is further configured to: receive a cyclic redundancy check (CRC) code corresponding to a sPDSCH transmission, the CRC code being scrambled with an identifier of the radio node; descramble the CRC code using the identifier of the radio node; decode the sPDSCH transmission using the descrambled CRC code.

Claim 23 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent Publication No. 2019/0289624 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Dudda discloses a method, implemented in a radio node of a wireless communication network, the method comprising: receiving a semi-persistent scheduling (SPS) configuration message from a scheduling node, the SPS configuration message indicating a pattern of sub-subframes in which a resource allocation for the radio node repeats; and configuring the radio node for sub-subframe-based SPS according to the SPS configuration message.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463